Citation Nr: 0319419	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a stomach condition.

3.  Entitlement to an increased evaluation for a low back 
disability, rated as 20 percent disabling, effective from 
August 1996, and as 40 percent disabling, effective from 
April 1998.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1969 to June 
1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO decisions that denied service 
connection for bilateral hearing loss and a stomach 
condition, and increased the evaluation for the low back 
condition from zero to 20 percent, effective from August 
1996, and from 20 to 40 percent, effective from April 1998.  
In February 2001, the Board remanded the case to the RO for 
additional development.

In a written argument dated in July 2003, the veteran's 
representative requested a total rating for compensation 
purposes based on the veteran's unemployability.  This claim 
has not been adjudicated by the RO and will not be addressed 
by the Board.  This matter is referred to the RO for 
appropriate action.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.  In this case, the reports of the veteran's VA 
audiological evaluation and compensation examination in 
January 2002 are not in compliance with the instructions in 
the February 2001 Board remand.  Nor did the RO consider the 
provisions of diagnostic code 5293 in the evaluation of the 
veteran's low back disability as requested by the Board in 
the February 2001 remand.  The amendments to this diagnostic 
code, effective from September 23, 2002, are also for 
consideration.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

The report of the veteran's VA compensation examination in 
January 2002 did not provide the requested opinions regarding 
any functional impairment caused by the veteran's low back 
disability as required for compliance with the holding of the 
Court in Deluca v. Brown, 8 Vet. App. 202 (1995).  Subsequent 
to the January 2002 VA examination, a private medical report 
dated in July 2003 was received indicating the presence of 
neurological deficits associated with the service-connected 
low back disability.  Under the circumstances, the veteran 
should undergo a contemporary VA examination to determine the 
severity of his low back condition.  

The report of the veteran's audiological examination in 
January 2002 notes that the veteran's claims file was 
reviewed prior to the examination and that reports of 
audiograms could not be found and that the examiner relied on 
a conclusion in the April 1999 RO rating decision regarding 
the veteran's hearing in service.  Service medical records 
show that the veteran underwent a medical examination for 
enlistment into service in September 1968 and that 
audiometric evaluation (item number 71) showed pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

5
LEFT
5
0
5

0

The service medical records show that the veteran a medical 
examination in May 1971 for separation from service, 
including audiometric evaluation (item number 71), that 
showed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
5
LEFT
15
15
15
15
20

The question for the Board to resolve is whether these 
findings indicate the onset of hearing loss in service and, 
therefore, a VA audiometric examination is requested to 
obtain a medical opinion.  The examiner must support the 
requested opinion based on medical principles applicable to 
the evidence in the veteran's case, and not the conclusion of 
VA adjudicators, including physicians.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

In correspondence received at the Board in May 2003, the 
veteran's representative requested that the medical reports 
regarding the veteran since December 2002 be obtained from 
the VA Medical Center (VAMC) in Columbia, South Carolina.  
These reports should be obtained for inclusion in the 
appellate record.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  Any medical reports of the veteran's 
treatment and/or evaluations at the 
Columbia VAMC since December 2002 should 
be obtained for inclusion in his claims 
folder.

2.  The report of the veteran's VA 
audiological evaluation in January 2002 
should be returned to the examiner or 
appropriate substitute for the 
preparation of an addendum that includes 
the opinion as to whether it is at least 
as likely as not that the veteran's 
hearing loss had its onset in service.  
The claims folder should be made 
available to the reviewer or appropriate 
substitute and reviewed prior to 
preparation of the addendum.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disability.  
The examiner should opine on the severity 
of the low back disability, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the low back.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

The examiner should also express an 
opinion as to whether any neurological 
deficits found are related to the 
service-connected low back disability or 
to another condition, such as the 
veteran's non-service-connected diabetes 
mellitus.

4.  After the above development, the RO 
should review the veteran's claims for 
service connection for bilateral hearing 
loss and a stomach condition, and an 
increased evaluation for the low back 
disability.  The review of the claim for 
an increased evaluation for the low back 
disability should consider the provisions 
of diagnostic code 5293, effective prior 
to and as of September 23, 2002.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




